Case 2:20-cr-00105-SPC-MRM Document 63 Filed 08/16/21 Page 1 of 3 PageID 234




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION


UNITED STATES OF AMERICA

v.                                        Case No. 2:20-cr-105-SPC-MRM

ELAINE M. LEVIDOW

_____________________________/

                    PRELIMINARY ORDER OF
               FORFEITURE FOR SUBSTITUTE ASSET

      Before the Court, pursuant to 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(c), and Rule 32.2(e)(1)(B), is the United States’ Motion for a

Preliminary Order of Forfeiture for Substitute Asset. (Doc. 57).          The

Government seeks forfeiture for the following substitute asset in partial

satisfaction of Defendant Elaine M. Levidow’s $90,000.00 order of forfeiture:

         The real property located at 9549 Hemingway Lane, Fort Myers, FL
         33913, including all improvements thereon and appurtenances
         thereto, the legal description for which is as follows:

         Lot 37, Colonial Country Club Parcel 107, according to the plat
         thereof as recorded in Plat Book 80, Pages 58 and 59, of the Public
         Records of Lee County, Florida.

         Parcel ID: 02-45-25-P1-01600.0370

         Titled Owners: Elaine M. Levidow and Mary Miller.

      On May 12, 2021, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. §

2461(c), the Court entered a $90,000.00 Order of Forfeiture against Defendant

Elaine M. Levidow. (Doc. 52).
Case 2:20-cr-00105-SPC-MRM Document 63 Filed 08/16/21 Page 2 of 3 PageID 235




      The United States is entitled to forfeit the substitute asset identified

above, in partial satisfaction of the defendant’s order of forfeiture.

      Accordingly, it is,

      ORDERED:

      The United States’ Motion for a Preliminary Order of Forfeiture for

Substitute Asset (Doc. 57) is GRANTED.

      It is FURTHER ORDERED that, pursuant to the provisions of 21

U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), and Federal Rule of

Criminal Procedure 32.2(e)(1)(B), the asset described above is FORFEITED

to the United States of America for disposition according to law, subject to the

provisions of 21 U.S.C. § 853(n), as incorporated by 28 U.S.C. § 2461(c), in

partial satisfaction of the defendant’s order of forfeiture.

      Assuming no third-party files a successful claim to the asset, the net

proceeds from the forfeited asset will be credited towards partial satisfaction

of the defendant’s order of forfeiture.

      The Court retains jurisdiction to address any third-party claim that may

be asserted in these proceedings, to enter any further order necessary for the

forfeiture and disposition of such property, and to order any other substitute

asset forfeited to the United States up to the amount of the order of forfeiture.



                                          2
Case 2:20-cr-00105-SPC-MRM Document 63 Filed 08/16/21 Page 3 of 3 PageID 236




      DONE and ORDERED in Fort Myers, Florida, on August 16, 2021.




Copies to:
All Parties/Counsel of Record




                                     3
